DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 11/30/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
Double Patenting
A nonstatutory double patenting rejection was issued in the 10/06/2021 Office action and remains open.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0202715 to Petrov in view of U.S. Patent Application Publication No. 2017/0331375 to Chen.
As to Claim 1:
Petrov discloses, in FIG(s). 4:
a drive-sense circuit coupled to a variable impedance load (6), 
wherein the drive-sense circuit comprises: . . . 
. . . a regulated current source circuit (160) operable to: 
generate a regulated current signal (output signal at 163) based on an analog regulation signal (output of 110 at 125), 

wherein when the load is exposed to a first condition (¶ [0007]), an impedance of the variable impedance load changes (¶ [0007]), and 
wherein the impedance change affects the regulated current signal (¶ [0071] - ¶ [0073],  ¶ [0080] - ¶ [0084]); and 
a current loop correction circuit (100) operable to: 
generate a comparison signal (125) based on the voltage reference signal and the load voltage (¶ [0069],  ¶ [0072] - ¶ [0074]), 
wherein the comparison signal represents the impedance change (¶ [0072]), and 
wherein the analog regulation signal is representative of the comparison signal (¶ [0072]); and 
convert the comparison signal into a digital signal (135;  ¶ [0074]), 
wherein the digital signal is a digital representation of the impedance change of the variable impedance load (¶ [0074] - ¶ [0076]).  
However, Petrov is not used to disclose:
 . . . a voltage reference circuit operable to: 
generate a voltage reference signal; . . . 
Chen discloses, in FIGs. 2-5:
 . . . a voltage reference circuit (2) operable to: 
generate a voltage reference signal (Vout;  ¶ [0016] - ¶ [0022]); . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov; by incorporating the VOLTAGE REGULATOR HAVING WIDE Chen; in order to provide a voltage regulator having wide common voltage operating range that completes an operation of boosting voltage by increasing additional switch transistors and error amplifiers, while satisfying the production of a correct regulated output voltage (Chen; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the current loop correction circuit further comprises: 
an analog to digital converter circuit operable to produce [[a]] the digital signal based on the comparison signal, 
wherein the digital signal further corresponds to the first condition. 
However, Petrov discloses, in FIG. 4:
wherein the current loop correction circuit further comprises: 
an analog to digital converter circuit (130) operable to produce the digital signal (135) based on the comparison signal (output of 924;  and herein as 125;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]), 
wherein the digital signal further corresponds to the first condition (¶ [0007]). 
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
wherein the current loop correction circuit further comprises: 
a digital to analog circuit operable to produce the analog regulation signal based on the digital signal.  
However, However, Petrov further discloses, in FIG. 4:
wherein the current loop correction circuit further comprises: 

As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the voltage reference signal includes one or more of a direct current (DC) component and one or more oscillating components.  
However, Chen further discloses, in FIGs. 2-5:
wherein the voltage reference signal includes one or more of a direct current (DC) component (Vout;  ¶ [0016] - ¶ [0022]) and one or more oscillating components.  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the current loop correction circuit comprises: 
an operational amplifier; 
an analog to digital converter; and 
a digital to analog converter.  
However, However, Petrov further discloses, in FIG. 4:
wherein the current loop correction circuit comprises: 
an operational amplifier (110); 
an analog to digital converter (130); and 
a digital to analog converter (150;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the voltage reference circuit comprises one or more of: 

a regulator; 
a divider network; 
an alternating current (AC) generator; and 
a combining circuit.  
However, Chen further discloses, in FIGs. 2-5:
wherein the voltage reference circuit comprises one or more of: 
a bandgap reference circuit; 
a regulator (2;  ¶ [0016] - ¶ [0022]); 
a divider network; 
an alternating current (AC) generator; and 
a combining circuit.  
As to Claim 10:
Petrov discloses, in FIG(s). 4:
 . . . wherein the regulated voltage signal is provided on a line to the variable impedance load (6) to keep a load current (disclosed below in Chen as I2) on the line substantially matching the current reference signal (¶ [0068],  ¶ [0071] - ¶ [0073],  ¶ [0080] - ¶ [0084]), 
wherein when the load is exposed to a first condition (¶ [0007]), an impedance of the variable impedance load changes (¶ [0007]), and 
wherein the impedance change affects the regulated voltage signal (¶ [0071] - ¶ [0073],  ¶ [0080] - ¶ [0084]); and 
a voltage loop correction circuit (100) operable to: 
generate a comparison signal (125) based on the current reference signal and the load current (¶ [0069],  ¶ [0072] - ¶ [0074]), 

wherein the analog regulation signal is representative of the comparison signal (¶ [0072]); and 
convert the comparison signal into a digital signal (135;  ¶ [0074]), 
wherein the digital signal is a digital representation of the impedance change of the variable impedance load (¶ [0074] - ¶ [0076]).  
However, Petrov is not used to disclose:
A drive-sense circuit coupled to a variable impedance load comprises: 
a current reference circuit operable to: 
generate a current reference signal; 
a regulated voltage source circuit operable to: 
generate a regulated voltage signal based on an analog regulation signal, . . . 
Chen discloses, in FIG(s). 2 & 4:
a drive-sense circuit coupled to a variable impedance load (6) comprises: 
a current reference circuit (26) operable to: 
generate a current reference signal (I2 at P3); 
a regulated voltage source circuit (2) operable to: 
generate a regulated voltage signal (Vout) based on an analog regulation signal (disclosed above in Petrov as 125;  and herein as Vcom), . . . 
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov; by incorporating the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; in order to provide a voltage regulator having wide common voltage operating range that completes an operation of boosting voltage  (Chen; Abstract).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the voltage loop correction circuit further comprises: 
an analog to digital converter circuit operable to produce a digital signal based on the comparison signal, 
wherein the digital signal represents the affect of the impedance on the regulated voltage signal.  
However, Petrov discloses, in FIG. 4:
wherein the voltage loop correction circuit further comprises: 
an analog to digital converter circuit (130) operable to produce a digital signal (135) based on the comparison signal (output of 924;  and herein as 125;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]), 
wherein the digital signal represents the affect of the impedance on the regulated voltage signal (¶ [0074] - ¶ [0076]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
wherein the voltage loop correction circuit further comprises: 
a digital to analog circuit operable to produce the analog regulation signal based on the digital signal.  
However, However, Petrov further discloses, in FIG. 4:
wherein the voltage loop correction circuit further comprises: 
a digital to analog circuit (150) operable to produce the analog regulation signal (125) based on the digital signal (135;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 10 above, except for wherein the current reference signal includes one or more of a direct current (DC) component and one or more oscillating components.  
However, Chen further discloses, in FIGs. 2-5:
wherein the current reference signal includes one or more of a direct current (DC) component (signal on P2 from "first current source circuit 24" and signal on P3 from "second current source circuit 26"producing Vout;  ¶ [0016] - ¶ [0022]) and one or more oscillating components.  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the voltage loop correction circuit comprises: 
an operational amplifier; 
an analog to digital converter; and 
a digital to analog converter.  
However, However, Petrov further discloses, in FIG. 4:
wherein the voltage loop correction circuit comprises: 
an operational amplifier (110); 
an analog to digital converter (130); and 
a digital to analog converter (150;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]).  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the current reference circuit comprises one or more of: 
a biased dependent current source; 

a current mirror; 
an alternating current (AC) generator; and 
a combining circuit.  
However, Chen further discloses, in FIGs. 2-5:
wherein the current reference circuit comprises one or more of: 
a biased dependent current source; 
an independent current source; 
a current mirror ("first current source circuit 24" and "second current source circuit 26"); 
an alternating current (AC) generator; and 
a combining circuit.  
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Chen as applied above to claims 1 and 10, and further in view of U.S. Patent Application Publication No. 2016/0162002 to Liang et al. (Liang).
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the current loop correction circuit is further operable to: 
when the variable impedance load is exposed to a condition that creates a second impedance of the variable impedance load, generate a second comparison signal that represents the affect of the second impedance on the regulated current signal.  
However, Liang discloses, in FIGs. 1-3 & 5:
wherein the current loop correction circuit is further operable to: 
Leibowitz as 802n, 802p, 814n, 814p, Z;  and herein as 520) is exposed to a condition ("sense event SE") that creates a second impedance of the variable impedance load, generate a second comparison signal (per output SS of 522;  ¶ [0023]) that represents the affect of the second impedance on the regulated current signal (¶ [0023]).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov, and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the PORTABLE ELECTRONIC DEVICE AND POWER CONTROL METHOD, disclosed by Liang; in order to provide power management unit, a sense module a first operating voltage from a power management unit provides a first control signal in response to a sense event and recognizes an input event and provides a second control signal when the input event is recognized (Liang; Abstract).
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the voltage loop correction circuit is further operable to: 
when the variable impedance load is exposed to a condition that creates a second impedance of the variable impedance load, generate a second comparison signal that represents the affect of the second impedance on the regulated voltage signal.  
However, Liang discloses, in FIGs. 1-3 & 5:
wherein the voltage loop correction circuit is further operable to: 
when the variable impedance load (disclosed above in Leibowitz as 802n, 802p, 814n, 814p, Z;  and herein as 520) is exposed to a condition ("sense event SE") that creates a second impedance of the variable impedance load, generate a second comparison signal (per output SS of 522;  ¶ [0023]) that represents the affect of the second impedance on the regulated voltage signal (¶ [0023]).  
Petrov, and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the PORTABLE ELECTRONIC DEVICE AND POWER CONTROL METHOD, disclosed by Liang; in order to provide power management unit, a sense module a first operating voltage from a power management unit provides a first control signal in response to a sense event and recognizes an input event and provides a second control signal when the input event is recognized (Liang; Abstract).
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Chen as applied above to claims 5 and 14, and further in view of U.S. Patent Application Publication No. 2019/0102037 to Krah.
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
wherein the variable impedance load is a touch sensor, 
wherein a first oscillating component of the one or more oscillating components oscillates at a first frequency, and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor.  
However, Krah discloses, in FIGs. 3A-B, 9A-C:
wherein the variable impedance load is a touch sensor (302, 910), 
wherein a first oscillating component (306) of the one or more oscillating components (Vac) oscillates at a first frequency (¶ [0034],  ¶ [0062] - ¶ [0065]), and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor (¶ [0034],  ¶ [0062] - ¶ [0065]).  
Chen; by incorporating the MULTL-POWER DOMAIN TOUCH SENSING, disclosed by Krah; in order to provide a touch and/or proximity detection system having components operating in a guard domain and other components operating in an earth or chassis ground domain chassis ground domain and include differential amplifiers and/or ADCs. (Krah; Abstract).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein a second oscillating component of the one or more oscillating components oscillates at a second frequency, and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor.  
However, Krah further discloses, in FIGs. 3A-B, 9A-C:
wherein a second oscillating component (¶ [0062] - ¶ [0065]) of the one or more oscillating components oscillates at a second frequency (¶ [0062] - ¶ [0065]), and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor (¶ [0062] - ¶ [0065]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
wherein the variable impedance load is a touch sensor, 
wherein a first oscillating component of the one or more oscillating components oscillates at a first frequency, and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor.  
Krah discloses, in FIGs. 3A-B, 9A-C:
wherein the variable impedance load is a touch sensor (302, 910), 
wherein a first oscillating component (306) of the one or more oscillating components (Vac) oscillates at a first frequency (¶ [0034],  ¶ [0062] - ¶ [0065]), and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor (¶ [0034],  ¶ [0062] - ¶ [0065]).  
Before the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov, and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the MULTL-POWER DOMAIN TOUCH SENSING, disclosed by Krah; in order to provide a touch and/or proximity detection system having components operating in a guard domain and other components operating in an earth or chassis ground domain chassis ground domain and include differential amplifiers and/or ADCs. (Krah; Abstract).
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 15 above, except for 
wherein a second oscillating component of the one or more oscillating components oscillates at a second frequency, and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor.  
However, Krah further discloses, in FIGs. 3A-B, 9A-C:
wherein a second oscillating component (¶ [0062] - ¶ [0065]) of the one or more oscillating components oscillates at a second frequency (¶ [0062] - ¶ [0065]), and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor (¶ [0062] - ¶ [0065]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849